Citation Nr: 0533708	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  04-12 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for the residuals of a 
nose fracture.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right eye disorder.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
neck disorder.

8.  Entitlement to a disability rating in excess of 
40 percent for enucleation of the left eye.

9.  Entitlement to a disability rating in excess of 
10 percent for scar tissue on the left lower eyelid.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to May 1946 
and from December 1947 to August 1950.

These matters come to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to service connection for 
the residuals of a neck injury, lumbar degenerative disc 
disease, hearing loss, tinnitus, a nose fracture, and PTSD.  
The RO also determined that new and material evidence had not 
been received to reopen the claim for service connection for 
a right eye disorder, and denied an increased rating for the 
left eye disability.  In a June 2004 rating decision the RO 
granted service connection for scar tissue on the left lower 
eyelid, and assigned a non-compensable rating.  The veteran 
perfected appeals of the denials of service connection and 
higher ratings.  For good cause shown, his motion for 
advancement on the docket has been granted.  38 U.S.C.A. 
§ 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2005).

In a June 2005 rating decision the RO increased the rating 
for the scar tissue on the left lower eyelid from zero to 
10 percent.  The veteran has not withdrawn his appeal of the 
assigned rating, and is presumed to be seeking the maximum 
rating available.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The Board finds, therefore, that this issue remains 
in contention.

In the January 2003 decision the RO denied service connection 
for a neck injury without addressing the issue of whether new 
and material evidence had been received to reopen the claim 
that was previously denied in September 1982.  See 
38 U.S.C.A. § 5108 (West 2002).  Regardless of the RO's 
characterization of the issue, the Board is without 
jurisdiction to consider the substantive merits of the claim 
for service connection in the absence of a finding that new 
and material evidence has been received.  The Board finds, 
therefore, that the proper issue on appeal is whether new and 
material evidence has been received to reopen the previously 
denied claim.  The Board also finds that it can address that 
issue in the first instance without prejudice to the veteran.  
See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
(no prejudice accrues to a claimant if the Board adjudicates 
a claim under the new and material evidence standard rather 
than a merits determination as conducted by the RO).  

The issue of entitlement to service connection for hearing 
loss and tinnitus are addressed in the remand portion of the 
decision below and are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The AMC will 
inform the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The RO has given the veteran all required notice and 
fulfilled the duty to assist him in developing his claims.

2.  The preponderance of the probative evidence indicates 
that the veteran's low back disorder, which has been 
diagnosed as degenerative disc disease, is not related to an 
in-service disease or injury.

3.  The preponderance of the probative evidence indicates 
that the veteran does not have any disability of the nose 
that is related to an in-service nose fracture.

4.  The claim for service connection for PTSD is supported by 
a diagnosis of PTSD, evidence of having participated in 
combat while in service, and medical evidence of a nexus 
between the PTSD and combat service.

5.  The RO denied entitlement to service connection for a 
right eye disorder in September 1982.  The veteran was 
notified of that decision and did not appeal.

6.  The evidence received subsequent to the September 1982 
decision is new, in that it is not cumulative and was not 
previously submitted to agency decisionmakers.  The evidence 
is not material, however, because it does not relate to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim.

7.  The RO denied entitlement to service connection for the 
residuals of a neck injury in September 1982.  The veteran 
was notified of that decision and did not appeal.

8.  The evidence submitted subsequent to the September 1982 
decision is new, in that it is not cumulative and was not 
previously submitted to agency decisionmakers.  The evidence 
is also material because it relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.

9.  The preponderance of the probative evidence shows that 
the veteran's current neck disability, diagnosed as 
degenerative disc disease, is not related to an in-service 
disease or injury.

10.  In the absence of a service-connected right eye 
disability, the 40 percent rating that has been assigned for 
enucleation of the left eye is the maximum rating available.

11.  The scar tissue on the left lower eyelid is manifested 
by a barely discernible scar five inches in length, but no 
other characteristic of disfigurement.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active service, nor may arthritis of the lumbosacral spine be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

2.  A nose fracture was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).

3.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.304 (2005).

4.  The September 1982 rating decision in which the RO denied 
entitlement to service connection for a right eye disorder is 
final, new and material evidence has not been received, and 
the claim is not reopened.  38 U.S.C. § 4005(c) (1976); 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 19.153 (1982); 
38 C.F.R. § 3.156 (2005).

5.  The September 1982 rating decision in which the RO denied 
entitlement to service connection for the residuals of a neck 
injury is final, new and material evidence has been received, 
and the claim is reopened.  38 U.S.C. § 4005(c) (1976); 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 19.153 (1982); 
38 C.F.R. § 3.156 (2005).

6.  A neck disorder was not incurred in or aggravated by 
active service, nor may arthritis of the cervical spine be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

7.  The criteria for a disability rating in excess of 
40 percent for enucleation of the left eye are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.84a, Diagnostic Code 6066 (2005).

8.  The criteria for a disability rating in excess of 
10 percent for scar tissue on the left lower eyelid are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.84a, 4.118, Diagnostic Codes 6032, 7800 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Development of the Claims

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform him of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that he provide any evidence in 
his possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 C.F.R. § 3.159(b) (2005).

The RO notified the veteran of the information and evidence 
needed to substantiate his claims in notices issued in 
August, September, and November 2002; June 2003; April 2004; 
and March 2005.  In those notices the RO informed him of the 
evidence required to establish entitlement to service 
connection and higher ratings, including the definition of 
new and material evidence.  The RO also informed him of the 
information and evidence that he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  The veteran 
responded to those notices by stating that he had no 
additional evidence to submit.  The Board finds, therefore, 
that VA has fulfilled its duty to inform the veteran of the 
evidence he was responsible for submitting, and what evidence 
VA would obtain in order to substantiate his claims.  
Quartuccio, 16 Vet. App. at 187.

Regarding the claim for a right eye disorder, VA has a duty 
to inform the veteran of the evidence needed to substantiate 
his claim and to assist him in obtaining existing evidence 
that may be found to be new and material.  If VA determines 
that new and material evidence has been submitted and reopens 
the previously denied claim, VA is obligated to fully assist 
him in obtaining any evidence that may be relevant to the 
claim.  38 C.F.R. § 3.159(b) and (c) (2005); see also 
Paralyzed Veterans of America, et. al., v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1342 (Fed. Cir. 2003).  As 
will be shown below, the Board has determined that new and 
material evidence has not been received to reopen the 
previously denied claim.  The RO has obtained all of the 
existing evidence that the veteran identified.

Regarding the remaining claims, the statutes and regulation 
provide that VA will make reasonable efforts to help the 
veteran obtain evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  In a claim for 
disability compensation, VA will provide a medical 
examination and/or obtain a medical opinion if VA determines 
it is necessary to decide the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2005).  

The RO has obtained the veteran's service medical and 
personnel records and provided him VA examinations in 
November and December 2002 and February 2005.  The veteran 
presented private treatment records and lay statements in 
support of his claims.  

Although the RO provided the veteran VA examinations, the RO 
has not obtained a medical opinion on whether he currently 
has any residuals of a nose fracture.  The United States 
Court of Appeals for Veterans Claims (Court) has held, 
however, that VA is not required to provide a medical 
examination or obtain a medical opinion if the record does 
not already contain evidence of an in-service event, injury, 
or disease.  That development is not required because "a 
medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease."  See Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004), citing Paralyzed Veterans of America, 
345 F.3d at 1356.  

The veteran's service medical records are silent for any 
complaints or clinical findings attributed to a nose 
fracture.  For this reason the Board finds that a medical 
examination is not required in this case because no 
reasonable possibility exists that such an examination would 
aid in substantiating the claim.  Duenas, 18 Vet. App. 
at 517.

The veteran has not indicated the existence of any other 
evidence that is relevant to his appeal, and stated that he 
had no additional evidence to submit.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claims and that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating his claims.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
38 C.F.R. § 3.159(c) (2005).
Service Connection
Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2005).

Where a veteran served for 90 days in active service, and 
arthritis develops to a degree of 10 percent or more within 
one year from the date of separation from service, such 
disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).



In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or injury in service or during the 
presumptive period; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The determination as to whether the requirements for 
entitlement are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2005).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Low Back Disorder

The medical evidence shows that the veteran has degenerative 
disc disease in the lumbar spine.  He has also presented lay 
evidence of having incurred a back injury during service, and 
of having participated in multiple parachute jumps.  The 
evidence does not indicate, however, that the currently 
diagnosed low back disability is related to any incident of 
service.  Hickson, 12 Vet. App. at 253.  

As an initial matter the Board finds that arthritis of the 
spine did not become manifest to a degree of 10 percent or 
more within a year of the veteran's separation from service.  
Consideration of the presumptive provisions applicable to 
chronic diseases does not, therefore, support a grant of 
service connection.  See 38 C.F.R. §§ 3.307, 3.309 (2005).

The service medical records are silent for any complaints or 
clinical findings pertaining to the low back.  The veteran 
initially claimed entitlement to VA benefits in October 1952, 
and did not then refer to any back injury.  A physical 
examination in July 1953 revealed no musculoskeletal 
abnormalities.

He claimed entitlement to a back disability in July 2002.  
With that claim he submitted a lay statement showing that he 
complained of back pain during and following his separation 
from service.  He has not, however, indicated the existence 
of any medical evidence documenting any back disability since 
his separation from service.

During a VA examination in November 2002 he reported having 
incurred two back injuries while in service.  He stated that 
on one occasion while parachute jumping he landed on a 
machine gun that he was carrying, and that on another 
occasion he struck a tree while parachuting.  The examiner 
reviewed the evidence in the claims file, including the 
service medical records, and noted the absence of any medical 
evidence pertaining to a back injury during or since service.  
The examination, which included X-ray studies, resulted in a 
diagnosis of lumbar degenerative disc disease.  The examiner 
provided the opinion that the lumbar disc disease was related 
to the aging process, not to any injury the veteran may have 
incurred in service.

There is no medical evidence of record indicating that the 
currently diagnosed lumbar disc disease is related to an in-
service disease or injury.  The veteran's assertions to that 
effect are not probative because he is not competent to 
provide evidence of the etiology of a medical disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a lay 
person is not competent to provide evidence that requires 
medical knowledge).  The Board finds, therefore, that the 
preponderance of the probative evidence shows that the 
currently diagnosed low back disability is not related to an 
in-service disease or injury.  For that reason the criteria 
for a grant of service connection are not met, and the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a low back disorder.



Residuals of a Nose Fracture

The veteran claims to have broken his nose in 1949 while 
parachuting, and again later when he incurred the injury to 
his left eye.  He claims that the residuals of the nose 
fractures cause breathing difficulty and disfigurement.  He 
has not, however, indicated the existence of any medical 
evidence documenting any residuals of an in-service injury to 
the nose.

The service medical records are negative for a nose fracture, 
and the veteran is not competent to provide evidence of 
having incurred a fracture.  See Grover v. West, 12 Vet. App. 
109 (1999).  The records do show that in November 1949, when 
he incurred the injury to his left eye, the laceration 
extended across the lower left eyelid and down the left side 
of the nose.  Service connection for the residuals of that 
laceration, which are primarily manifested by disfigurement, 
has already been established.

Other than the service-connected residuals of the laceration, 
the veteran's claim is not supported by medical evidence of a 
current diagnosis of disability or probative evidence of an 
in-service injury.  Hickson, 12 Vet. App. at 253.  The Board 
finds, therefore, that the criteria for a grant of service 
connection are not met, and that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for the residuals of a nose fracture.

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2005).  

The term "engaged in combat with the enemy" means more than 
having served in a theater of combat operations.  In order to 
be considered a combat veteran, the evidence must show that 
the veteran personally participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality.  A statement that the veteran 
participated in a particular operation or campaign does not 
establish that the veteran engaged in combat, in that those 
terms encompass both combat and non-combat duties.  
VAOPGCPREC 12-99.

The veteran claims to have PTSD as the result of serving in 
the Pacific theater during World War II.  His claimed 
stressors included being attacked by Japanese submarines and 
kamikaze pilots and attacking the Japanese installations.

His service personnel records show that while in the Navy 
during World War II he was assigned to the USS Topeka from 
December 1944 until his separation from service in May 1946.  
Those records indicate that while on board the USS Topeka he 
participated in the defense of Okinawa, attacks against the 
shores of Japan, and the bombardment of Nojima Cape and the 
anti-shipping sweep across the Sagami Sea, to within 45 miles 
of Tokyo, before the Japanese surrendered in August 1945.

The veteran presented an extract from the Dictionary of 
American Naval Fighting Ships showing that beginning in June 
1945 the USS Topeka, a light cruiser, was a part of Task 
Force 38 and protected the aircraft carriers in the task 
force from enemy air attack as the carrier's planes made 
attacks against the Japanese home islands.  On June 10 the 
USS Topeka, along with the other ships in the task force, 
attacked the installations on Minami Daito and came under 
fire.  In July 1945 the ship, with Task Force 38, 
participated in the attacks on Tokyo and the anti-shipping 
sweep in the northern islands.  On July 18 the USS Topeka 
joined in the attack against installations at the entrance of 
Sagami Nada, the sea approach to Tokyo.

The personnel records show that the veteran held the rank of 
coxswain, but do not specify his on-board duties.  He has 
stated, however, that he worked as a gunner, and the Board 
finds that that statement is credible.  Because the evidence 
shows that the ship on which he served participated in 
attacks against the Japanese, and the veteran has provided 
credible evidence of having served as a gunner on that ship, 
the Board finds that the veteran participated in combat while 
in service.

The RO provided the veteran a VA examination in November 
2002, which resulted in a diagnosis of PTSD.  The stressor on 
which that diagnosis was based was the veteran's activities 
in the Pacific theater during World War II.  The Board finds, 
therefore, that the veteran's claim for service connection 
for PTSD is supported by a medical diagnosis of that 
disorder, evidence of having served in combat, and medical 
evidence of a nexus between the diagnosis and combat service.  
The Board finds, therefore, that the criteria for a grant of 
service connection for PTSD are met.
New and Material Evidence
Relevant Laws and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C. § 4005(c) ( 1976); 38 C.F.R. § 19.153 
(1982).  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996); 38 C.F.R. § 3.156 (2005).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  Evans, 9 Vet. App. at 283.

Right Eye Disorder

The RO denied entitlement to service connection for defective 
vision in the right eye in September 1982.  The veteran was 
notified of that decision and did not appeal, and that 
decision is final.  See 38 U.S.C. § 4005(c) (1976); 38 C.F.R. 
§ 19.153 (1982).  

The evidence considered in that decision included the service 
medical records, which are silent for any abnormality in the 
right eye other than treatment for a laceration in June 1949.  
A VA medical examination in July 1953 showed the right eye to 
be normal.  In a September 1977 statement the veteran 
asserted that the vision in his right eye had deteriorated 
over the previous five years, which he attributed to strain 
caused by absence of the left eye.  With that claim he 
submitted an August 1977 medical report showing that he had a 
refractive error in the right eye, with visual acuity of 
20/30.  In the September 1982 decision the RO rating board, 
which included a physician, found that the deteriorating 
vision in the right eye was not related to the enucleated 
left eye.

The evidence received subsequent to the September 1982 
decision includes the report of a December 2002 VA 
examination.  At that time the veteran reported having 
undergone an uncomplicated extraction of a cataract from the 
right eye six months previously.  On examination the 
corrected visual acuity in the right eye was 20/25.  
Examination also showed meibomian gland dysfunction, 
blepharitis, and trace opacification in the intraocular lens.  
The examination resulted in diagnoses of pseudophakia and 
blepharitis.  The examiner did not provide an opinion 
regarding the cause of the loss of visual acuity, 
pseudophakia, or blepharitis.

The veteran presented the report of a private March 2004 eye 
examination, during which he reported having had cataract 
surgery on the right eye one year previously, and that he 
continued to have difficulty seeing.  The examiner noted that 
the veteran was wearing trifocal glasses.  His visual acuity 
was correctable to 20/20, and the examination resulted in a 
diagnosis of pseudophakia.  The examiner did not provide an 
opinion regarding etiology.

The evidence received after the September 1982 decision is 
new, in that it shows that the veteran developed a cataract, 
which was surgically removed, and that he had blepharitis; 
the evidence of record in September 1982 showed only a 
refractive error.  The newly received evidence is not 
material, however, because it does not related to an 
unestablished fact necessary to substantiate the claim, that 
being whether any right eye disability is related to the 
service-connected enucleation of the left eye.  For that 
reason it does not raise a reasonable possibility of 
substantiating the claim.  See Cornele v. Brown, 6 Vet. App. 
59, 62 (1993) (records of treatment and a diagnosis many 
years after service, which do not show that the diagnosis is 
service connected, are not new and material).  The Board 
finds, therefore, that evidence that is both new and material 
has not been received, and the claim of entitlement to 
service connection for a right eye disorder is not reopened.

Neck Disorder

The service medical records show that the veteran was treated 
for a stiff neck for two days in September 1948 following a 
motor vehicle accident.  The records make no further 
reference to any complaints or clinical findings pertaining 
to the neck or cervical spine.  The report of an examination 
on separation from service, if one was conducted, is not of 
record.

In his initial October 1952 claim the veteran did not 
indicate that he then had a neck disorder, and examination of 
the musculoskeletal system in July 1953 was normal.  He 
initially claimed entitlement to service connection for a 
neck disorder in January 1982, more than 30 years after he 
was separated from service, and referred to an injury that 
occurred in the summer of 1949.  The RO asked him to submit 
evidence of a current neck disorder, which he failed to do.  
In the September 1982 decision the RO denied service 
connection for the residuals of a neck injury, based on a 
chronic neck disorder not being shown.  The veteran was 
notified of that decision and did not appeal, and that 
decision is final.  See 38 U.S.C. § 4005(c) (1976); 38 C.F.R. 
§ 19.153 (1982).  

The evidence received subsequent to the September 1982 
decision includes a March 1978 X-ray study showing 
degenerative disc disease at C5-C6 and C6-C7, deformity of 
the apophyseal joints at C5-C7 on the basis of old trauma, 
and appearance of a spinal fusion at C5-C7.  The veteran also 
submitted statements from individuals with whom he served 
showing that he wore a neck brace in 1948, and that he was 
injured in a parachute jump in 1949.  He reported having made 
more than 50 parachute jumps in 1948 and 1949, and being 
injured on two occasions, to which he attributed the current 
neck disability.  He stated that he did not go on sick call 
for these injuries because that was frowned on.

The evidence also includes private treatment records 
documenting the treatment of neck pain from August 2002 to 
September 2004, and a statement from another individual with 
whom he served indicating that he had complained of neck pain 
during and after service.  In a November 2002 statement his 
sister stated that he had written home in June 1948 and 
reported having injured his neck.

The lay statements and the medical evidence showing that the 
veteran incurred a neck injury in service, and that he now 
has degenerative disc disease of the cervical spine, 
constitutes new evidence.  The evidence of record in 
September 1982 did not show that he had a neck disorder that 
could be related to an in-service injury and, although the 
service medical records showed a neck injury in June 1948, 
the RO apparently overlooked that evidence and found that 
there was no evidence of an in-service injury.  The evidence 
is also material because it relates to unestablished facts 
necessary to substantiate the claim, those being evidence of 
an in-service injury and a current medical diagnosis of 
disability.  The Board finds, therefore, that evidence that 
is both new and material has been received, and the claim of 
entitlement to service connection for a neck disorder is 
reopened.

After a finding that new and material evidence has been 
submitted, the Board may proceed with a decision on the 
merits only if such action is not prejudicial to the veteran.  
See Bernard v Brown, 4 Vet. App. 384, 392 (1993).  Prejudice 
will not be shown if the claimant has been given adequate 
notice of the need to submit evidence or argument on the 
question being addressed and an opportunity to submit 
evidence and argument on that issue.  Curry v. Brown, 7 Vet. 
App. 59, 67 (1994).  In the instant case the RO informed the 
veteran of the evidence needed to establish service 
connection, and conducted a de novo adjudication of his claim 
in the January 2003 rating decision and the April 2004 
statement of the case.  The RO has also provided the veteran 
with the laws and regulations pertaining to service 
connection, and the veteran and his representative submitted 
arguments and evidence on that issue.  The Board further 
finds, therefore, that it may consider the substantive merits 
of the claim for service connection without prejudice to the 
veteran.

As previously stated, a disorder manifested by arthritis of 
the spine did not become manifest to a degree of 10 percent 
or more within a year of the veteran's separation from 
service.  Consideration of the presumptive provisions 
applicable to chronic diseases does not, therefore, support a 
grant of service connection.  See 38 C.F.R. §§ 3.307, 3.309 
(2004).

The veteran presented a May 1978 private hospital summary 
showing that when hospitalized for other medical problems, he 
was found to have extensive traumatic spondylosis of the 
cervical vertebrae.  The hospital summary indicates that the 
spondylosis was due to a previous injury, but the words or 
phrase following the word "injury" have been blacked out.  

The RO provided the veteran a VA orthopedic examination in 
November 2002, which included a review of the evidence in the 
claims file.  The examiner noted the veteran's history of 
having injured his neck twice in parachuting accidents, for 
which he was treated with light duty, cervical 
immobilization, and therapy.  An 
X-ray study in conjunction with the examination showed severe 
degenerative disc disease in the cervical spine, which was 
the examiner's diagnosis.  The examiner provided the opinion 
that the degenerative changes were due to the normal aging 
process, and not due to any incident of military service.  

None of the medical evidence of record indicates that the 
currently diagnosed degenerative disc disease of the cervical 
spine is related to an in-service disease or injury.  The 
veteran's assertion that the disability is due to neck 
injuries he incurred in service is not probative.  Espiritu, 
2 Vet. App. at 494.  The Board finds, therefore, that the 
probative evidence shows that the currently diagnosed neck 
disorder is not related to an in-service injury. and that the 
criteria for a grant of service connection are not met.  For 
that reason the preponderance of the evidence is against the 
claim of entitlement to service connection for a neck 
disorder, currently diagnosed as degenerative disc disease of 
the cervical spine.
Evaluation of Service-Connected Disabilities

Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  When an unlisted disorder is encountered it is 
rated under a closely related disease or injury in which the 
functions affected, the anatomical localization, and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2005).

Enucleation of the Left Eye

The service medical records show that the veteran's left 
eyeball was removed in January 1950 as the result of an 
injury in November 1949.  The RO granted service connection 
for enucleation of the left eye in July 1953, and assigned a 
40 percent rating for the disability.  The 40 percent rating 
(and special monthly compensation) has been in effect since 
then.  As shown above, service connection for a disability of 
the right eye has not been established.  In that situation 
the visual acuity in the nonservice-connected right eye is 
deemed to be normal (20/20), unless the veteran is blind in 
the right eye.  See 38 U.S.C.A. § 1160 (West 2002); 38 C.F.R. 
§ 3.383 (2005).  The evidence does not show that the veteran 
is blind in the right eye, by any definition of blindness 
contained in the regulations.  See DeBeaord v. Principi, 18 
Vet. App. 357, 366 (2004).

Diagnostic Code 6066 provides a 40 percent rating for 
anatomical loss of one eye when visual acuity in the other 
eye is 20/40.  Under Diagnostic Code 6065, a 50 percent 
rating is applicable for the anatomical loss of one eye if 
the visual acuity in the remaining service-connected eye is 
20/50.  See 38 C.F.R. § 4.84a (2005).  The veteran's visual 
acuity in the right nonservice-connected eye is deemed to be 
20/20.  The criteria for a higher schedular rating are not, 
therefore, met.  

Scar Tissue of the Left Lower Eyelid

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in June 2004.  
Because he has appealed the initial rating, the Board must 
consider the applicability of staged ratings covering the 
time period in which his claim and appeal have been pending.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

With the grant of service connection in June 2004 and 
assignment of the compensable rating in March 2005, the RO 
evaluated the deformity of the left eyelid under Diagnostic 
Code 7800, with a parallel citation to Diagnostic Code 6032 
for loss of portion of an eyelid.  The regulations provide 
that loss of portion of an eyelid, pursuant to Diagnostic 
Code 6032, is to be rated based on disfigurement.  In 
addition, ptosis of an eyelid without interference with 
vision, which is evaluated pursuant to Diagnostic Code 6019, 
is also rated as disfigurement.  See 38 C.F.R. § 4.84a 
(2005).  

Diagnostic Code 7800 pertains to disfigurement of the head, 
face, and neck and provides a 30 percent rating for visible 
or palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement.  A 10 percent rating applies for one 
characteristic of disfigurement.  

The eight characteristics of disfigurement are:

      (1)  A scar five or more inches (13 or more centimeters 
(cm.)) in length;
      
      (2)  A scar at least one-quarter inch (0.6 cm.) wide at 
widest part;
      
      (3)  The surface contour of the scar is elevated or 
depressed on palpation;
      
      (4)  The scar is adherent to underlying tissue;
      
(5)  The skin is hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.);

(6)  The skin texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.);

(7)  There is underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.);

(8)  The skin is indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

38 C.F.R. § 4.118, Diagnostic Code 7800 (2005).

The service medical records show that when the veteran 
incurred the left eye injury in November 1949, he suffered a 
laceration of the left lower eyelid from the outer corner to 
the inner corner of the eye, and down the left side of the 
nose.  He also received three smaller lacerations to the left 
cheekbone.  Those lacerations were sutured, and shown to be 
well-healed prior to his separation from service.

The VA examiner in July 1953 did not describe any 
disfigurement of the face, other than the prosthesis in the 
left eye socket.

In July 2002 the veteran claimed entitlement to service 
connection and a separate rating for the disfigurement to the 
left side of the face due to the in-service lacerations.

During the February 2005 VA examination the veteran stated 
that as he grew older he noticed a significant difference in 
the appearance of the left side of his face, in comparison to 
the right.  He denied experiencing any discomfort in the area 
of the left lower lid, and denied perceiving a scar.  The 
examiner determined that the veteran had no symptoms related 
to the lacerations, and was unable to perceive any scar on 
the left side of the face.  The examiner referred, however, 
to a "definitive difference" in the appearance of the left 
lower lid in comparison to the right; he did not describe 
that difference.  The examiner found, however, soft textured 
skin with no evidence of scarring, no adherence to underlying 
tissue, no elevation or depression of the facial contours, no 
inflammation, no gross distortion or asymmetry of the facial 
features, no areas of induration or inflexibility, and no 
limitation of function.  

In terms of disfigurement, the examiner provided color 
photographs rather than describing the disfigurement.  In 
addition, the veteran provided a photographs to document the 
facial abnormality.  The 1952 photograph shows the left eye 
socket to appear to be depressed, presumably due to the 
prosthetic eye; and a barely discernible scar approximately 1/2 
inch below, and running from the outer corner of the left eye 
to the inner corner, and down the left side of the nose.  
There are no discernible scars on the left cheekbone.  A 2003 
photograph shows some slight puffiness in the left lower 
eyelid, and the somewhat sunken appearance of the left eye in 
comparison to the right, but no discernible scar.

The examiner found no gross distortion or asymmetry of the 
facial features, and no evidence of tissue loss.  A review of 
the photographs reveals that although there are differences, 
the abnormalities around the left eye cannot be considered a 
gross distortion or asymmetry of the facial features; the 
differences between the left and right eyes are much less 
discernible now than they were in 1952, as shown by the 
photographs.  The examiner found no evidence of the 
characteristics of disfigurement, in that the examiner was 
unable to perceive the existence of a scar.  The Board finds, 
therefore, that no more than one of the characteristics of 
disfigurement is shown by the evidence, and that the criteria 
for a disability rating in excess of 10 percent have not been 
met since the initiation of the veteran's claim.  Fenderson, 
12 Vet. App. at 126-27.  For that reason the preponderance of 
the evidence is against the appeal to establish entitlement 
to a disability rating in excess of 10 percent for scar 
tissue on the left lower eyelid.

Extra-Schedular Rating

Higher ratings could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1) 
(2005).  The evidence does not show that the left eye 
disability has resulted in any hospitalizations since the 
veteran's separation from service.  

In addition, the evidence does not show that the left eye 
disability has caused marked interference with employment.  
The veteran claims to be unemployable because no one would 
hire him due to the prosthesis for the left eye and the 
disfigurement caused by the facial scarring.  In this regard 
the Board notes that the service-connected disabilities do 
not meet the percentage requirements of 38 C.F.R. § 4.16(a), 
so that a total rating based on unemployability is possible 
only if the criteria for an extra-schedular rating are met.

The evidence indicates that the veteran worked for many years 
following his separation from service when, based on the 
photographs he presented, the facial abnormalities were more 
obvious.  The evidence also shows that in addition to the 
service-connected left eye disabilities, he has had severe 
degenerative disc disease in the cervical spine since at 
least 1978, and that he also has degenerative disc disease in 
the lumbar spine.  Furthermore, he is now 78 years of age.

An extra-schedular rating is warranted only if the evidence 
shows that there are circumstances, other than nonservice-
connected disabilities, that place this veteran in a 
different position from other veterans with a 50 percent 
combined rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  The 50 percent rating that has been assigned 
contemplates significant impairment of the veteran's earning 
capacity.  An extra-schedular rating is warranted only if the 
marked interference with employment is caused by the 
veteran's inability to work; the fact that no one will hire 
him is not probative of whether is he capable of working.  
Van Hoose, 4 Vet. App. at 363.  The evidence in this case 
does not show an exceptional or unusual disability picture to 
render the application of the regular schedular criteria 
impractical.  The Board finds, therefore, that remand of the 
case for referral to the Director of the Compensation and 
Pension Service for consideration of an extra-schedular 
rating is not appropriate.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).


ORDER

The claim of entitlement to service connection for a low back 
disorder is denied.

The claim of entitlement to service connection for the 
residuals of a nose fracture is denied.

Service connection for PTSD is granted.

New and material evidence not having been received, the 
appeal to reopen the claim of entitlement to service 
connection for a right eye disorder is denied.

New and material evidence having been received, the appeal to 
reopen the claim of entitlement to service connection for a 
neck disorder is reopened.

The claim of entitlement to service connection for a neck 
disorder is denied.

The claim of entitlement to a disability rating in excess of 
40 percent for enucleation of the left eye is denied.

The appeal to establish entitlement to a disability rating in 
excess of 10 percent for scar tissue on the left lower eyelid 
is denied.


REMAND

The veteran claims to have a hearing loss disability and 
tinnitus that were caused by noise exposure during service.  
The RO provided him a VA audiometric examination in December 
2002, but the testing could not be validly completed due to 
the veteran's inconsistent responses to test questions.  He 
presented the report of a March 2004 private audiometric 
examination showing that he currently has a hearing loss 
disability as defined in 38 C.F.R. § 3.385.  It is not clear 
from the report of the examination, however, whether the 
testing was conducted by a state-licensed audiologist, and 
the audiologist did not provide an opinion regarding the 
etiology of the hearing loss.  The Board finds, therefore, 
that an additional VA examination is warranted.

Accordingly, the issues of service connection for hearing 
loss and tinnitus are remanded for the following:

1.  The RO should provide the veteran a 
VA audiometric examination in order to 
determine whether he has a hearing loss 
disability and/or tinnitus.  The claims 
file and a copy of this remand should be 
made available to and be reviewed by the 
examiner.  The examination should include 
any diagnostic tests or studies that are 
deemed necessary for an accurate 
assessment.

In addition to determining whether the 
veteran has a hearing loss disability 
and/or tinnitus, the examiner should 
provide an opinion on whether any hearing 
loss or tinnitus is at least as likely as 
not (a probability of 50 percent or 
greater) related to any incident of 
service.  That determination should be 
based on review of the evidence of record 
and sound medical principles, and not on 
the veteran's reported history.

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues remaining 
on appeal.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and be given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. E. Day 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


